Citation Nr: 1135345	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected tinea pedis.  

2.  Entitlement to service connection for a bilateral eye disorder.  

3.  Entitlement to service connection for a bilateral ear disorder, to include hearing loss and tinnitus.

4.  Entitlement to service connection for dislocated thumbs.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression to include as secondary to service-connected disabilities.  

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for asthma.  

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant served in the Arkansas National Guard from July 1998 to August 2004.  He had a period of active duty for training (ACDUTRA) from May 1999 to September 1999, and that period is now considered "active service" and the appellant is considered a "Veteran" because service connection has been granted for tinea pedis incurred during that period of service.  38 U.S.C.A. § 101(24) (defining the term "active military, naval, or air service" as including "active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.")  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 24, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The issues of entitlement to a compensable disability rating for service-connected tinea pedis, entitlement to service connection for a bilateral ear disorder to include hearing loss and tinnitus, entitlement to service connection for a back disorder, and entitlement to service connection for depression/psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Refractive error of the eyes is a congenital or developmental defect and is not considered a disease or injury under the law for VA disability compensation purposes.

3.  The Veteran does not have a disability of the thumbs that is causally or etiologically related to active service.  

4.  In a final April 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for depression and asthma; the Veteran was notified of the decision and of his appellate rights but did not perfect an appeal, and the decision became final.  

5.  Evidence received since the final April 2005 rating decision is cumulative of evidence previously submitted to agency decision makers and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.  

6.  The evidence received since the final April 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for depression.

7.  The September 2005 rating decision, which denied service connection for a back disorder, is final.

8.  The evidence received since the September 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  A disability of the eyes was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Dislocated thumbs were not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The April 2005 rating decision denying service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

4.  The additional evidence presented since the April 2005 rating decision is not new and material and the claim for entitlement to service connection for asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The April 2005 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  The additional evidence presented since the April 2005 rating decision is new and material and the claim for entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The September 2005 rating decision which denied service connection for a back disorder is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 20.1103 (2010).

8.  The evidence received subsequent to the September 2005  rating decision is new and material and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the Veteran with a notice letter in May 2007 prior to the initial decision on the claims in April 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the May 2007 letter about the information and evidence that is necessary to substantiate a claim for service connection.  Specifically, the letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.

Furthermore, the RO notified the Veteran about the information and evidence that VA will seek to provide.  The May 2007 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The May 2007 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

The May 2007 letter also notified the Veteran regarding disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to a new and material evidence claim, there are additional notification requirements.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) specifically addressed notice requirements in the context of a Veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Id.  In this case, the May 2007 notification letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided.

The Board acknowledges that the Veteran was not provided a VA examination with respect to his claim for service connection for an eye disorder.  However, as explained in greater detail below, the Veteran has only been shown to have refractive error.  Refractive error of the eyes is not subject to service connection.  38 C.F.R. § 3.303(c) (2010).  Therefore, an examination is not required.  

The Veteran was also not afforded a VA examination with respect to his claim for service connection for dislocated thumbs.  An examination is required when there is (1) evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease" or establishing a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4).  The Board concludes an examination is not needed in this case because the record shows that the Veteran merely listed "thumbs R & L dislocated" on an April 2007 VA Form 21-526, Veteran's Application for Compensation and/or Pension, and he has provided no information whatsoever about this alleged injury.  

Concerning this, the Board notes that the Veteran stated nothing about it on his notice of disagreement except to list "dislocated thumbs" among the issues he wished to appeal, and on his December 2008 substantive appeal he merely listed "service connection right thumb."  At his March 2011 hearing before the Board, he decided to keep the issue on appeal but chose not to testify about it.  Service treatment records reflect no findings, treatment, or diagnoses relevant to either thumb, and neither thumb is mentioned in any of the many post-service medical records.  In fact, the entire record is absent for any documentation related to the Veteran's thumbs, and there is no lay evidence either, including any statement from the Veteran, regarding this claim.  Thus, the Board concludes that the Veteran's mere mention of "dislocated thumbs", without more, is not enough to entitle him to a VA medical examination because, if merely listing alleged disabilities on an application form and on appeal documents were sufficient to warrant an examination, then VA would be required to provide an examination in virtually every disability case, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, the Board concludes that the evidence of record is sufficient to decide the claim in this case, and a remand for a VA examination is not required.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was not afforded a VA examination with respect to his petition to reopen a claim of service connection for asthma.  However, as the claim is not being reopened, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Bilateral Eye Disorder

The Veteran contends that his current eye disorder is related to his period of active service in 1999.  During the March 2011 hearing, the Veteran testified that he could not qualify with his weapon during service because his vision was blurry.  He explained that he went to sick call and was issued glasses.  He said that currently he wears prescribed eye glasses and has an eye appointment every year.  The Veteran stated that he did not have any injury to his eyes in service or any disease of the eyes.  

The service treatment records show that the Veteran was prescribed glasses during service; however, there is no evidence of any injury or disease of the eyes.  In an August 2010 VA mental health evaluation, the Veteran stated that he did not have any eye problems (other than glasses).  

Refractive error is not subject to service connection.  38 C.F.R. § 3.303(c) (2010).  Refractive error is excluded, by regulation, from the definition of disease or injury for which benefits are authorized if incurred or aggravated in service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  In Terry v. Principi, 340 F. 3d 1378, 1384 (2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld the validity of VA regulation's exclusion of refractive error of the eye from definitions of injury and disease, especially as embodied in 38 C.F.R. § 3.303(c).  See also McNeely v. West, 16 Vet. App. 391 (1999); Moreno v. West, 17 Vet. App. 363 (2000); Kinch v. Brown, 8 Vet. App. 300 (1995).  As such, regardless of the character or the quality of any evidence which the appellant could submit, a strictly developmental defect, such as refractive error, including hyperopia, astigmatism, and presbyopia, cannot be recognized as a disability under the terms of VA's Schedule for Rating Disabilities and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Accordingly, a disorder that is not a disability for VA purposes cannot be service connected, with a limited exception for evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  But this limited exception is unavailable to the Veteran.  The Veteran has not contended that he experienced an eye injury or disease during active service.  His service treatment records are likewise unremarkable for any evidence of aggravation of refractive error by a superimposed disease or injury.  Consequently, service connection cannot be granted for the refractive error.

Dislocated Thumbs

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for dislocated thumbs.  Here, the evidence of record does not reveal any disability with respect to the Veteran's thumbs.  To the extent that the Veteran's claim for service connection for dislocated thumbs may be construed as a lay "statement" from him that he dislocated his thumbs during service, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to attest to pain and to his experiences during service and, in this regard, a statement from him that he dislocated his thumbs would be competent evidence.  

However, in this case, there is no "statement" from the Veteran.  As noted above with regard to this claim, the Veteran merely listed it on his application form and appeal documents but has provided no statements or testimony whatsoever about the claim.  Moreover, the service treatment records are completely absent for any treatment, complaints, or diagnoses related to the Veteran's thumbs.  Indeed, the entire evidence of record, including post-service treatment records, is absent for any treatment, diagnosis, or complaints regarding the Veteran's thumbs.  Thus, to the extent that the Veteran's claim itself may be construed as "lay evidence" of an injury to the thumbs in service, this lay evidence is not "credible" in the sense that it is not consistent with any other evidence of record because there is no other evidence of record, lay or medical, that is relevant to this claim.

Concerning this, the Board notes that"definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, to the extent that the Veteran's claim for service connection for dislocated thumbs in and of itself may be construed as "lay evidence", it does not inspire belief because he has said nothing about how this injury occurred or what he currently experiences as a result of it.  What he has said is not persuasive evidence because he has said nothing.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Because there is no evidence in this case, medical or lay, of a current disability of the thumbs, entitlement to service connection for dislocated thumbs is denied.  38 C.F.R. § 3.303.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

New and Material Evidence

The Veteran's claim for service connection for asthma was originially denied by the April 2005 rating decision.  The Veteran submitted a timely notice of disagreement and the RO issued a Statement of the Case in August 2005.  However, the Veteran did not perfect his appeal and, therefore, the April 2005 rating decision is final.  See 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his claim for service connection for asthma in March 2007.  Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence on file at the time of the last denial in April 2005 consists of the Veteran's statements and service treatment records.  The RO acknowledged the Veteran's diagnosis of asthma but denied the claim as the evidence showed that the asthma existed prior to service and the condition did not permanently worsen as a result of the service.  The RO denied the claim for service connection as the condition pre-existed service and was not shown to have been aggravated by service.  

The evidence associated with the claims file subsequent to the April 2005 rating decision includes private treatment records, VA treatment records, VA examination report, Social Security Administration (SSA) records, and the Veteran's statements and hearing testimony.  The SSA records, private treatment records, and VA treatment records are "new" in that they were not before the RO at the time of the prior final decision.  However, the records are not "material."  In this respect, the records continue to show diagnoses of asthma.  The diagnosis of asthma was already included in the claims file and considered in the prior final rating decision.  Accordingly, this is not new and material evidence.
The Veteran has asserted that his asthma was incurred during active service.  While the Board recognizes these statements, these contentions are essentially the same as his previous statements--i.e. that his asthma was incurred during active service.  As these contentions were previously raised by the Veteran, they are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In view of the foregoing, the Board finds that while some of the evidence received since the last prior denial of service connection was not previously submitted to agency decision makers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  As such, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence adequate to reopen the previously denied claim has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The claim is therefore denied.

Depression

The Veteran's claim for service connection for depression was originially denied by the April 2005 rating decision.  The Veteran submitted a timely notice of disagreement and the RO issued a Statement of the Case in August 2005.  However, the Veteran did not perfect the appeal and, therefore, the April 2005 rating decision is final.  See 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his claim for service connection for depression in March 2007.  The evidence on file at the time of the last denial in April 2005 consists of the Veteran's statements and service treatment records.  The RO noted that the Veteran claimed that his depression was caused by his asthma.  The RO explained that the evidence did not show that asthma was related to service, and therefore service connection for depression on a secondary basis could not be established.  There was also no evidence showing depression was incurred in or aggravated by military service.  

The evidence associated with the claims file subsequent to the April 2005 rating decision includes private treatment records, VA treatment records, VA examination report, Social Security Administration (SSA) records, and the Veteran's statements and hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for depression.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the VA treatment records are material.  As noted above, the evidence on file at the time of the prior final rating decision did not include a diagnosis for depression/depressive disorder.  However, the current medical evidence of record shows that the Veteran is diagnosed with major depressive disorder.  As the evidence shows a current diagnosis, the evidence relates to an unestablished fact necessary to substantiate a claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for depression.  

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.

Back Disorder

The Veteran's claim for service connection for a back disorder was originally denied by the September 2005 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights but did not appeal the decision.  Therefore, the decision became final.  See 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his claim for service connection for his back disorder in March 2007.  The evidence on file at the time of the last denial in September 2005 consists of the Veteran's statements and service treatment records.  The Veteran stated that his back disorder began during active service.  The service treatment records showed that the Veteran complained of recurrent back pain and was assessed with low back pain/strain.  The September 2005 rating decision denied the Veteran's claim as there was no evidence of a back disorder in service and no record of the Veteran being treated for a diagnosed chronic back disorder during his period of active service.  He did not furnish any evidence which showed that a current diagnosed condition was caused by or related to the period of active service.  

The evidence associated with the claims file subsequent to the September 2005 rating decision includes private treatment records, VA treatment records, VA examination report, Social Security Administration (SSA) records, and the Veteran's statements and hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the private treatment records are material.  As noted above, the evidence on file at the time of the prior final rating decision did not include a current diagnosis for a back disorder.  However, the private treatment records show that the Veteran is diagnosed with mild degenerative disc disease and degenerative joint disease of the lumbar spine.  As the evidence shows a current diagnosis, the evidence relates to an unestablished fact necessary to substantiate a claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a back disorder.  

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.



ORDER

Entitlement to service connection for a bilateral eye disorder is denied.  

Entitlement to service connection for dislocated thumbs is denied.  

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for asthma is denied.  

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened; the appeal is granted to this extent only.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Compensable Rating for Tinea Pedis

With respect to the Veteran's claim for a compensable disability rating for tinea pedis, the Veteran testified that the disability has worsened during the March 2011 Board hearing.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, a remand is required so that the Veteran may be afforded another VA examination.

Bilateral Ear Condition to include hearing loss and tinnitus

The Veteran stated that he has ringing/humming in his ears due to discharging weapons, weapons fire, and noises with everyday training during service.  He stated that the ringing in his ears comes and goes.  The post-service medical evidence shows that the Veteran has complained of worsening hearing, and he is competent to attest to ringing in his ears.  However, the Veteran has not been afforded a VA examination to determine whether he currently has a bilateral ear disorder, to include hearing loss and tinnitus, that is directly related to his military service.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any bilateral ear condition to include hearing loss and tinnitus that may be present.

Back Disorder

After a review of the record, the Board finds that the Veteran must be afforded a VA examination with respect to his claim for service connection for a back disorder.  The evidence shows that the Veteran has a current disability of the spine.  The October 2006 private treatment record reveals a diagnosis of mild degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran stated that he had intermittent back pain for two days and was assessed with low back pain/strain.  In addition, the service treatment records show that the Veteran complained of back pain.  Since the Veteran's separation from active service, he has continued to complain of back pain.  With respect to the third factor above, i.e., an indication that the current disability may be related to an in-service event, this element of the claim requires only that the evidence "indicates" that there may be a nexus between the two, and this requirement is a "low threshold."  McLendon, 20 Vet. App. at 83.  The types of evidence that indicate that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has consistently stated that he has experienced back pain since service.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  As such, the Board finds that the low threshold has been met, and a VA examination is necessary to adjudicate the claim.

In addition, the Veteran has asserted that he was on ACDUTRA in 2001 when he injured his back.  Thus, the RO/AMC should contact the National Personnel Records Center (NPRC), the Adjutant General, or any other appropriate repository to obtain the Veteran's National Guard personnel records or any other records that may reflect whether the Veteran was on ACDUTRA when he complained of back pain or on either ACDUTRA or inactive duty for training (INACDUTRA) with regard to a back injury, if any.  

Depression/psychiatric disorder

The Veteran submitted a petition to reopen his claim of service connection for depression, and the RO has framed the issue on appeal as entitlement to service connection for depression.  However, the medical evidence of record also includes diagnoses of generalized anxiety disorder and panic disorder.  Therefore, as the claim for service connection for depression has been reopened, the Board finds that the issue on appeal is more appropriately characterized as entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has claimed that his psychiatric problems are related to his back disorder.  

As the Veteran's claim for service connection for a back disorder is being remanded and because adjudication of this claim may impact the adjudication of the Veteran's claim of entitlement to service connection for psychiatric disorder, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Veteran's claim of entitlement to service connection for a psychiatric disorder must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Adjutant General, or any other appropriate repository to obtain the Veteran's National Guard personnel records or any other records that may reflect whether the Veteran was on ACDUTRA when he complained of back pain or on either ACDUTRA or INACDUTRA with regard to a back injury, if any.  If attempts to obtain these records are unsuccessful, this should be documented in the claims file and the appellant notified accordingly.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of the RO's attempts to locate his records, as well as any further action to be taken.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected tinea pedis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should also report all signs and symptoms necessary for rating the Veteran's disorder under schedular criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to address the nature and etiology of any bilateral ear disorder to include any hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the absence of in-service evidence of hearing loss during service that meets VA regulatory requirements under 38 C.F.R. § 3.385 for a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  If the Veteran is found to currently have a back disability, the examiner should comment as to whether it is at least as likely as not (50 percent or greater likelihood) that the current back disability is causally related to the Veteran's active service or any incident therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the issues should be reviewed by the RO on the basis of the entire evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


